UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4104


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRIAN JARRELL ABBOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cr-00426-CCE-1)


Submitted:   September 30, 2016           Decided:   October 28, 2016


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant    Federal    Public   Defender,   Winston-Salem,   North
Carolina, for Appellant. Ripley Rand, United States Attorney,
Robert    A.J.    Lang,    Assistant   United    States   Attorney,
Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrian Jarrell Abbott appeals from his 84-month sentence

imposed after a remand for resentencing.                         Abbott had originally

been sentenced to 15 years in prison, after a finding that he

qualified as an armed career criminal.                         The sentence was imposed

to   run    partially     concurrently            with    his    state     sentence.       In

Abbott’s     prior     appeal,    we       vacated       his    sentence      based   on   the

finding that one of the predicates used to support the armed

career criminal enhancement was no longer a proper predicate

after Johnson v. United States, 135 S. Ct. 2551 (2015).                                     On

remand,     the      district    court       recalculated            Abbott’s    Guidelines

range without the armed career criminal enhancement and imposed

an 84-month sentence consecutive to his state sentence.                               Abbott

timely appealed.

      Abbott now contends that his new sentence is procedurally

and substantively unreasonable.                   We review a sentence imposed by

a    district     court    under       a    deferential          abuse     of    discretion

standard.       Gall v. United States, 552 U.S. 38, 51 (2007).                              In

reviewing a sentence, we must first ensure that the district

court      committed      no    procedural         error,        such    as     failing    to

calculate       or    improperly       calculating             the    Guidelines      range,

treating the Guidelines as mandatory, failing to consider the 18

U.S.C. § 3553(a) (2012) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the

                                              2
chosen   sentence.          Gall, 551 U.S.      at   51.       If       there    are    no

procedural         errors,     we        then      consider          the        substantive

reasonableness        of     the     sentence.              Id.           A     substantive

reasonableness review entails taking into account the totality

of the circumstances.              United States v. Pauley, 511 F.3d 468,

473   (4th     Cir.   2007)    (quotations         and     citation        omitted).           A

sentence     within    the    correctly      calculated          Guidelines         range     is

presumptively reasonable.             United States v. Louthian, 756 F.3d
295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                                  Such

a   presumption       can    only   be     rebutted        by    a   showing        that     the

sentence is unreasonable when measured against the § 3553(a)

factors.     Id.

      “When rendering a sentence, the district court must make an

individualized assessment based on the facts presented.”                               United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (internal

quotation marks omitted).             Accordingly, a sentencing court must

apply the relevant § 3553(a) factors to the particular facts

presented and must “state in open court” the particular reasons

that support its chosen sentence.                Id. (internal quotation marks

omitted).       Stating in open court the particular reasons for a

chosen sentence requires the district court to set forth enough

to satisfy this court that the district court has a reasoned

basis    for    its     decision      and       has    considered             the     parties’

arguments.      Id.     Carter, though, does not require a sentencing

                                            3
court     to        “robotically       tick     through”          otherwise     irrelevant

subsections of § 3553(a).                Id. at 329 (quoting United States v.

Johnson, 445 F.3d 339, 345 (4th Cir. 2006)).

      Under U.S. Sentencing Guidelines Manual § 5G1.3(c) (2013),

in any case involving an undischarged term of imprisonment, “the

sentence       for     the     instant       offense    may       be    imposed    to       run

concurrently,          partially      concurrently,         or    consecutively        to   the

prior undischarged term of imprisonment to achieve a reasonable

punishment for the instant offense.”                    In reaching its decision,

the court should consider the § 3553(a) sentencing factors, the

type and length of the undischarged sentences, the time served

and the time likely to be served on the undischarged sentences,

whether the undischarged sentence was imposed in state court or

federal    court,        and    any    other       circumstances        relevant    to      the

determination.          See USSG § 5G1.3 (comment. n.3(A)).

      Abbott first contends that the district court provided an

insufficient explanation for running the sentence consecutively

to his state sentence.                 However, the court noted the reduced

length     of       Abbott’s     Guidelines         range        on    resentencing,        the

unrelated nature of the state conviction, and Abbott’s lengthy

and     violent       criminal       history.         The    court       also    considered

Abbott’s previous lengthy incarceration and the failure of that

sentence       to    deter     him    from    the   instant       conduct.       The    court

further        heard     from        Abbott     regarding         certain       potentially

                                               4
mitigating factors and explicitly stated that it considered the

fact that Abbott pled only to possession of ammunition and that

that no other illegal conduct was happening at the time.                               We

find that the court set forth sufficient reasoning supporting

the    within-Guidelines       sentence        and    the    decision      to   run   the

sentence consecutively to Abbott’s state sentence.

       Turning     to    the   substantive           reasonableness     of      Abbott’s

sentence, he argues that his mitigating arguments sufficiently

rebutted the presumptive reasonableness of the within-Guidelines

sentence.      We conclude there was no abuse of discretion because

the district court considered the arguments by both parties and

rationally found that a consecutive sentence was appropriate.

While    the     court    might   have    imposed        a   lower    or     concurrent

sentence given the mitigating circumstances cited by Abbott, the

mere    fact     that    the   court     did    not     consider     the     mitigating

circumstances worthy of a reduction does not render a sentence

unreasonable.       Because there is a range of permissible outcomes

for any given case, we must resist the temptation to “pick and

choose” among possible sentences and rather must “defer to the

district court’s judgment so long as it falls within the realm

of    these    rationally      available       choices.”        United       States    v.

McComb, 519 F.3d 1049, 1053 (10th Cir. 2007); see also United

States v. Carter, 538 F.3d 784, 790 (7th Cir. 2008) (noting



                                           5
substantive reasonableness “contemplates a range, not a point”

(internal quotation marks omitted)).

       Accordingly, we affirm Abbott’s sentence.            We dispense with

oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before   this   court   and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                       6